Title: To James Madison from William C. C. Claiborne, 2 January 1804
From: Claiborne, William C. C.
To: Madison, James



Sir
New Orleans. January 2d. 1804.
The tranquillity in which I found this province is uninterrupted: and every appearance promises a continuation of it. This is the season of festivity here; and I am pleased to find that the Change of government gives additional spirit to the public amusements.
It gives me great satisfaction to learn from every side the favorable inclinations of the people; and their confidence in the justice and generous intentions of the American government towards the province. You may be assured that nothing has been left undone, on my part, which could strengthen that friendly opinion.
If I have a political uneasiness at this moment, it arises from the great latitude of the powers with which I am temporarily entrusted. The exercise of discretionary powers in matters of moment, is to me an irksome duty: I feel sensibly the weight of the responsibility which rests on me. I however indulge an anxious hope, that Congress will soon relieve me from that difficulty. The establishment of a government for the province, will I presume be a matter of immediate consideration; and cannot be determined more speedily than I wish. In the mean time I propose no exercise of my authority, except such as the peace of the province and the conciliation of general confidence in the Government shall peremptorily require.
To attempt a general renovation of the late system of Government would be a vain labor. The original principles of that system have been long lost sight of; It had scarcely a nerve not wounded by corruption. The business in every department was wrapped in mystery and intrigue; and has been left in confusion perhaps inexplicable. I once had a respect for the character of Governor Salcedo: but my good opinion of him has ceased. For it is a shameful fact that under his administration not only many of the posts of honor and of profit within his gift were sold, but that even when exercising the sacred character of a judge he often vended his decisions to the highest bidder. This only can be said in extenuation of his conduct, that he is superannuated, and that his eldest son, a young man who bears an unfortunate character in this place, had acquired and still maintains a ruinous influence over his aged father. After such account of the head, you will not be surprised that the same depravities pervaded the system in every direction.
The state in which I found the jurisprudence of the country embarrasses me extremely. The arrears of business in this department are very great: many of the Causes are of considerable importance: and some of them have been pending for upwards of twenty years. Corruption had put her seal upon them: but now, that seal being broken, few can see the necessity of further delay. Much is expected by the people from the pure and upright character of the American judiciary: and they manifest great impatience for it to be put in operation. But it is impossible to indulge this expectation immediately. To go thro’ the several causes now pending, and the prodigious accumulation of written testimony with which I understand them to be loaded, would require not only an intimate Knowledge of the Spanish language (for to translate the records would, I am credibly informed, be the work of years), but also an acquaintance with the Spanish laws and habits of practice. Characters with such qualifications, and men to whom may be safely confided so all-important a trust are not to be easily found. I wish it were possible to re-commence all those causes without injury to the parties but, in many of them, I understand, there is material testimony on record which never can be had again. Under existing circumstances, I feel a great reluctance in exercising my judicial authority. Under the Spanish government there was a right of appeal to the Governor General at the Havannah, from the Governor’s court here: and as that, of course, no longer exists, were I to perform the office of a judge, my decisions must be final; and I might be accused of arrogating to myself a plentitude of power which the haughtiest of my Spanish predecessors had never enjoyed. At first, I thought of merely appointing Alcaldes or Magistrates for the preservation of order and the recovery of small debts. But from a number of urgent applications from the mercantile interest, and other influential characters, I have been induced to establish a temporary Court to Consist of seven Magistrates; and, at the recommendation of the Municipality, their jurisdiction is extended to the recovery of debts not exceeding 3000$ with a right of appeal to the Governor in all cases above 500$. The establishment of a court with powers thus extensive may perhaps for a time reconcile the inhabitants at this place to a suspension of the functions of the Governors Court. The jurisdiction of that court will not for the present extend beyond the limits of the City: and the characters who compose it are men whose standing in society and talents appear to me most likely to render their appointment acceptable to the people. To this measure I was pressed by the actual necessities of the society: I have endeavoured to make the arrangement in such a manner as to be most efficient and agreeable to the wishes and habits of the inhabitants; and I hope it will meet with the Presidents approbation.
Mr Trist I presume has apprised the government of the present state and prospects of the revenue. I have therfore only to add that all his measures appear to me to have been dictated by sound policy, and a conciliatory disposition; and that his attentions to the duties of his department have been exemplary.
Permit me also to mention that the military arrangements made by General Wilkinson meet my approbation, and that his measures have been well directed to maintain good order and support the Civil authority.
I have taken no measures for the re-organization of the Militia, and shall await instructions from the President. At present I have no reason to apprehend any public inconvenience from a short delay. I however propose to commission two or three volunteer Companies who contemplate offering their services.
In the different prisons of this City I have found upwards of 100 prisoners, some of whom had been there from ten to thirteen years, on suspicions of crimes of which it does not appear they were ever convicted; and some for offences of a very trivial nature. I was anxious to place among the first acts of the American government one in which justice and humanity united; but, understanding that the Spanish authorities claimed some of the prisoners, I had an explanation on the subject with M. Laussat. It seems a principle had been settled between him and the M. de Casa Calvo, that all prisoners confined for territorial offences, or offences merely against the Country, passed with the sovereignty of the Country; but that the Spaniards were entitled to retain such as were confined for offences against the Crown or flag of Spain, as treason, military crimes, &c. The Marquis however has given me reason to believe that the Spanish prisoners will be set at large immediately, and requested that they might be detained until arrangements could be made to that effect. Of the prisoners who have fallen within my province, I have already released five; and shall proceed to set, I believe the whole at large. Their detention would be attended with a heavy public expence, and could answer no good purpose; as it appears to me very questionable whether any principle of law, would justify our noticing offences of which we had no cognizance at the time of their commission. It is also to be presumed that many of them are innocent and if others, less deserving, should be included in the general amnesty, it is more pleasing that our error is on the side of mercy. Less happy events have in other places thrown open the prison doors: and I confess I should feel a pang if the present occasion, so glorious to my country, should be disgraced by the rattling of a single chain.
I flatter myself I shall be able to bring the expences of the present temperary government within narrower bounds than I at first expected: and from Mr Trists representations I am induced to hope that his receipts will be commensurate with my demands.
The Merchants as well as the Planters in this country appear to be wealthy: their habits of living are luxurious and expensive: but, by far the greater part of them are deplorably uninformed. The wretched policy of the late government having discouraged the education of youth, the attainments of some of the first people consist of little else than a few exterior accomplishments. Frivolous diversions seem to be among their primary pleasures: and the display of wealth and the parade of power constitute their highest objects of admiration. Republicanism has many professed admirers here. There is something in the plain principle of equal rights which comes within the scope of the meanest capacity, and is sure to be agreeable, because it is flattering to the self complacency of every individual. But I fear that republicanism among all her friends here will find but few who have cultivated an acquaintance with her principles. But when the minds of the people become a little expanded, I doubt not but that they will be useful if not Zealous members of our commonwealth. Among the first objects therfore to be attended to is some effectual plan of immediately introducing into this province some system of education. I have already communicated to the Municipality of the City my wishes on the subject, and shall urge them to some prompt measures. The city is rich in lands and houses, as well as contingent revenues, and have it in their power to be liberal in the encouragement of public establishments. But the sons of ignorance and affluence are too apt to be content with their Condition: and I do fear that if the task of education be entirely left to private institutions, little improvement will ensue. I therfore hope that the Government will take early measures to erect schools, and, as soon as possible, some superior seminaries of literature in the province.
Permit me, before I conclude, to repeat my solicitude for the early establishment of some permanent government for this Province; not merely on account of my personal interest in the acceleration of that measure, but for the sake of the Country. When the charms of novelty have faded, and the people have leizure to reflect, they will I fear become very impatient ⟨in⟩ their present situation. I could wish that the constitution to be given to this district may be as republican as the people can be safely entrusted with. But the principles of a popular government are illy suited to the present state of Society in this province: the representative system is an enigma that at present bewilders them. Long inured to passive obedience, they have, to an almost total want of political information superadded an inveterate habit of heedlessness as to measures of government, and of course are by no means prepared to make any good use of such weight as they may prematurely acquire in the national scale. For nearly the same reasons, the establishment of a judiciary on American principles will have to encounter the most serious difficulties. Not one in 50 of the old inhabitants appear to me to understand the English language. Trials by jury at first will only embarrass the administration of justice: tho’ I presume a short acquaintance will be sufficient to convince any reasoning society of the inestimable advantages of that happy system.
The services of the volunteers from the Missisippi Territory will I presume be dispensed with in a few days. Their return will be directed by General Wilkinson. I cannot forbear again recommending this little spirited corps to the attention of the President. Their duty has been hard, and the season severe; yet no single instance of desertion has occurred among them: and thei⟨r⟩ Conduct has, (with the exception of five or six individuals) been uniformly orderly and obedient. Some complimentary communication to them from the President, thro’ the secretary of war, would be a just tribute to their merits, and might have a happy effect in case of future emergencies. Accept assurances of my sincere esteem and high consideration.
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne. Second RC marked duplicate.



   
   The second RC and letterbook copy have “are utterly beyond their comprehension,” which has been crossed out in the first RC and replaced with the wording shown.


